Citation Nr: 0828693	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  03-36 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for right knee 
disability.

3.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

This matter came to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In April 2007, 
this matter was remanded for further development.  A review 
of the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that subsequent to the April 2007 Board 
Remand, the RO granted entitlement to service connection for 
irritable bowel syndrome, claimed as stomach disability; this 
constituted a full award of the benefit sought on appeal as 
to this claim.  See Grantham v. Brown, 114 F. 3d 1156, 1158 
(Fed. Cir. 1997).  Neither the veteran nor his representative 
submitted a jurisdiction-conferring notice of disagreement as 
to the downstream elements of effective date or compensation 
level within the applicable time period.  Thus, those issues 
are not currently in appellate status with regard to service-
connected irritable bowel syndrome.  Id.


FINDINGS OF FACT

1.  Low back disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any current low back disability otherwise related to 
such service or to a service-connected disability.

2.  Right knee disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any current right knee disability otherwise related to 
such service or to a service-connected disability.

3.  Left knee disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any current left knee disability otherwise related to 
such service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Low back disability was not incurred in or aggravated by 
the veteran's active service, nor is low back disability 
proximately due to or caused by, or aggravated by, a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2007).

2.  Right knee disability was not incurred in or aggravated 
by the veteran's active service, nor is right knee disability 
proximately due to or caused by, or aggravated by, a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2007).

3.  Left knee disability was not incurred in or aggravated by 
the veteran's active service, nor is left knee disability 
proximately due to or caused by, or aggravated by, a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision was 
replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
in which the Court continued to recognize that typically a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, VA satisfied its duties to the 
veteran in a VCAA letter issued in October 2002.  The letter 
predated the February 2003 rating decision.  See id.  In 
April 2007, another VCAA letter was issued to the veteran.  
Collectively, the VCAA letters notified the veteran of what 
information and evidence is needed to substantiate his claims 
of service connection for low back disability and bilateral 
knee disability, as well as what information and evidence 
must be submitted by the claimant, and what information and 
evidence will be obtained by VA.  Id.; but see VA O.G.C. 
Prec. Op. No. 1-2004 (Feb. 24, 2004).  In April 2007 the 
veteran was provided with notice of the types of evidence 
necessary to establish a disability rating and the type of 
evidence necessary to establish an effective date.  Dingess
v. Nicholson, 19 Vet. App. 473 (2006).  

The October 2002 and April 2007 letters advised the veteran 
of the evidence necessary to substantiate his claims of 
service connection for low back, left knee, and right knee 
disabilities.  However, they did not advise him of the 
evidence necessary to substantiate his claims for secondary 
service connection.

The Board is cognizant of recent United States Court of 
Appeals for the Federal Circuit (Federal Circuit) decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Court, the burden shifts to VA to demonstrate that the error 
was not prejudicial.  The Federal Circuit reversed the Court 
of Appeals for Veterans Claims' holding that an appellant 
before the Court has the initial burden of demonstrating 
prejudice due to VA error involving: (1) providing notice of 
the parties' respective obligations to obtain the information 
and evidence necessary to substantiate the claim; (2) 
requesting that the claimant provide any pertinent evidence 
in the claimant's possession; and (3) failing to provide 
notice before a decision on the claim by the agency of 
original jurisdiction.  (Emphasis added.)  See also Simmons 
v. Nicholson, 487 F.3d 892 (2007).  In this case, the veteran 
is represented by the American Legion and it is expected that 
he was made aware of the requirements for secondary service 
connection by his representative. Their statements have 
demonstrated knowledge of the requirements of secondary 
service connection. 

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose. 
 See Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
the claim, the VCAA does not apply). 

Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (determining 
that no prejudicial error to veteran resulted in defective 
VCAA notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  Accordingly, "there could be no 
prejudice if the purpose behind the notice has been satisfied 
. . . that is, affording a claimant a meaningful opportunity 
to participate effectively in the processing of [the] claim. 
. . ."  Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) 
(Mayfield I), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (Mayfield II).

Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records, post-service VA and 
private medical records, and Social Security Administration 
(SSA) records.  There is otherwise no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains a VA 
examination performed in October 2007 pertaining to the 
issues on appeal.  The examination report obtained is 
thorough and contains sufficient information to decide the 
issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board acknowledges the veteran's status as a combat 
veteran and a recipient of the Purple Heart, and thus 
acknowledges 38 C.F.R. § 3.304(d), which states that 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  

Low back disability

Based upon review of the evidence of record, even in 
consideration of the veteran's combat status and contentions 
pertaining to a back injury sustained in service, the Board 
finds that there is no evidence to support his claim of 
service connection.  

Initially, the Board notes that a pre-induction Report of 
Medical History reflects the veteran's report that he had 
"hurt back @ work" but he checked the 'No' box with regard 
to 'recurrent back pain' and his 'spine, other 
musculoskeletal' was clinically evaluated as normal.  Service 
medical records do not reflect any complaints related to the 
back.  An examination performed for separation purposes in 
February 1970 reflects that his 'spine, other 
musculoskeletal' was clinically evaluated as normal.  

In March 1971, approximately a year after separation from 
service, the veteran filed a formal claim for compensation, 
in which he specifically claimed shrapnel wounds in both 
legs.  He did not complain of any shrapnel wounds to his 
back, nor did he complain of a back disability.  He underwent 
a VA examination in June 1971 and while complaining that his 
"legs hurt," he did not voice any complaints with regard to 
his back.  On examination, the veteran complained that he 
sustained multiple shrapnel wounds in the leg in Vietnam and 
complained of pain in his legs on walking.  The examiner 
observed a few small depigmented areas on calves, but on x-
ray examination there were no metallic foreign bodies 
detected.  Again, there were no complaints or findings 
related to the back.  Therefore, this suggests that the 
veteran did not have a back disability at that time.

An April 1973 x-ray examination report of the lumbar spine 
reflects an impression of spondylolysis involving L5 on the 
left.  A May 1973 private medical report reflects complaints 
of aching low back pain for the past six months.  He reported 
doing heavy lifting at work.  The impression was muscle 
strain and spondylolysis per the x-ray.  The veteran was 
instructed not to perform heavy lifting, and was prescribed 
Tylenol for the pain.  Thus, while the veteran complained of 
low back pain in April and May 1973, such complaints were 
voiced over three years after separation from service, he 
reported that such pain had been present for only the past 6 
months due to heavy lifting at work, and he did not report 
any residuals of an in-service back injury.

VA treatment records reflect that in February 1981, the 
veteran suffered an injury to his lower back upon being 
pinned against a staircase while attempting to carry a large 
mattress.  He was admitted to the Wadsworth VA Medical Center 
(VAMC) in January 1982 complaining of severe back pain since 
the February 1981 incident.

In January 1982, he filed an initial claim of entitlement to 
service connection for a back disability.  Despite the fact 
that he had injured his back approximately 11 months prior, 
he claimed that his back disability was due to service, 
specifically claiming that during service he suffered severe 
shrapnel wounds to his back and legs.  

Thereafter, a May 1982 VA treatment record reflects the 
veteran's report that he had worked in an oil field for the 
last five years, and quit in 1981 due to back problems and 
difficulty lifting.

Subsequent medical records and testimony reflect inconsistent 
accounts from the veteran as to the claimed back disability.  
An April 1985 VA treatment record reflects the veteran's 
report of low back pain since 1971 when he was involved in a 
convoy motor vehicle accident in Vietnam.  

A November 2003 statement from the veteran reflects his 
contention that his lumbar spine issue is due to his combat 
service.  He stated that he took "a shrapnel from the RPG 
round, to my lower extremities causing me to fall on the 
ground injuring my back also."

At an August 2004 RO informal conference, the veteran stated 
that his back problems originated in service due to humping 
through terrain, ducking for cover and carrying heavy pack 
along with three bandoliers of ammunition for the 60 cal. and 
an expandable bazooka.  

In October 2007, the veteran underwent a VA examination, and 
the examiner noted review of the claims folder.  The veteran 
reported that the date of onset of his back disability was in 
1969 when he fell in Vietnam while running in combat, 
straining his lumbar spine.  He did not seek treatment due to 
the combat situation.  Upon physical examination and review 
of the claims folder, however, the examiner opined that the 
veteran's current low back disability was not caused by or a 
result of any service related incident, injury or condition.  
The examiner opined that the veteran's lumbar spine condition 
is directly related to his body habitus (obesity), as well as 
his civilian work as a truck driver and mortuary worker.  The 
basis for such opinion was that there was no record in the 
service medical records indicating any complaints, injuries, 
or incidents related to the back, and that his pre-induction 
and separation service examinations were normal.

The Board accepts the October 2007 VA opinion as probative 
medical evidence on the subject, as it was based on a review 
of all historical records and a thorough examination, and it 
contains detailed rationale for the medical conclusion.  See 
Boggs v. West, 11 Vet. App. 334, 340 (1998), aff'd, 188 F.3d 
1335 (Fed. Cir. 1999).  Given the depth of the examination 
report, and the fact that it was based on a review of the 
applicable record, the Board finds it is probative and 
material to the veteran's claim.  See Owens v. Brown, 7 Vet. 
App. 429 (1995).

The Board has considered the veteran's own lay statements to 
the effect that his low back disability is causally related 
to combat related injury in service; however, the Board finds 
that the record is devoid of satisfactory lay or other 
evidence that his low back disability was incurred in 
service.  See 38 C.F.R. § 3.304(d).  Initially, as detailed, 
the veteran has been inconsistent with his accounts of how he 
injured his back during service.  Notwithstanding this, as 
discussed in detail hereinabove, his service separation 
examination was normal, he did not voice any complaints 
related to the back at an examination conducted over a year 
after separation from service, and three years after service 
when he did voice complaints related to the back, he 
indicated that he had only been suffering for the previous 6 
months.  He did not initially claim compensation related to a 
back disability until over a decade after separation from 
service, and this was only after a civilian injury.  
Moreover, a VA examiner opined that his low back disability 
is not related to service.  

The competent and probative evidence shows no indication of a 
nexus between the veteran's current low back disability, and 
his period of active duty service.  Although medical evidence 
clearly demonstrates current diagnoses related to the low 
back, such initial post-service findings fail to establish 
any relationship between the current disability and service.  

Although the Board notes that the veteran has repeatedly 
asserted that his current low back disability is 
etiologically related to his period of service, the veteran's 
representative has also suggested that the Board consider 
whether the veteran's low back disability is secondary to his 
service-connected post-traumatic stress disorder (PTSD) and 
diabetes mellitus, type II.  Specifically, the veteran's 
representative has stated that these service-connected 
conditions have known side effects which include potential 
weight gain.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

While the October 2007 VA examiner did attribute the 
veteran's current low back disability to his "body 
habitus," the examiner also attributed such back disability 
to his civilian work.  The examiner did not attribute his low 
back disability to any existing disability, to include his 
PTSD or diabetes mellitus.  Moreover, the veteran and his 
representative have not submitted any medical evidence to 
support the contention that his weight gain is due to his 
PTSD and diabetes mellitus.  As a layperson, the veteran and 
his representative are not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  As such, there is no evidence to support a 
secondary relationship to his service-connected disabilities.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for low back disability.  Consequently, the benefit-of-the-
doubt-rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Bilateral knee disability

A December 1967 examination performed for pre-induction 
purposes and a November 1968 examination performed for 
induction purposes reflects that his lower extremities were 
clinically evaluated as normal.  Service medical records 
reflect that in May 1968, the veteran complained of right 
knee pain, specifically that it was swollen and painful.  
There was mild tenderness over the medial tibial plateau, but 
there was negative McMurray's and negative Drawer.  An x-ray 
examination of the right knee and proximal tibia was within 
normal limits.  Service medical records do not reflect any 
complaints related to the left knee.  An examination 
performed for separation purposes in February 1970 reflects 
that his lower extremities were clinically evaluated as 
normal.  The examination report does not reflect any 
complaints related to the knees.

In March 1971 the veteran filed a claim of service connection 
for shrapnel wounds to both legs.  In June 1971, he underwent 
a VA examination where he complained that his legs hurt when 
walking.  There were no visible scars seen except for a few 
small depigmented areas on calves.  There was tenderness on 
pressure over the calf muscles.  The examiner noted that the 
pain was probably due to retained metallic fragments.  On x-
ray examination of both legs, including entire tibia and 
fibula and the knee and ankle region, there was no evidence 
of any fracture or other bony pathology of the tibia or 
fibula, and no arthritis changes at the knee or ankle on 
either side.  There were no opaque metallic foreign bodies in 
the corresponding region visualized.  It is clear that at the 
time of the VA examination, the veteran did not have any 
chronic right or left knee disability.  

An August 1971 rating decision, however, acknowledged the 
residuals of depigmentation on the calves and due to receipt 
of Purple Heart and affording the veteran the benefit of the 
doubt, the RO granted service connection for shell fragment 
wounds to both legs, assigning a noncompensable disability 
rating effective March 1971.  

In October 1976 the veteran underwent right medial collateral 
ligament repair and right knee orthotomy.  He gave a history 
of injuring his right knee on October 17, 1976 while playing 
football with injury to the lateral aspect of the right knee.  
He immediately heard a cracking sound with sudden onset of 
pain and swelling.  He reported that pain was worse on the 
medial aspect of the right knee.  He was seen at the Long 
Beach VA emergency room and the impression was a torn medial 
meniscus.  He underwent surgery on October 21 for repair of 
the medial collateral ligament and right knee orthotomy which 
he tolerated without complications.

A March 1995 private medical record reflects that the veteran 
had initially been referred to the physician in February 1993 
with a complaint of pain, tenderness and swelling affecting 
the right knee.  The examiner acknowledged the prior ruptured 
medical collateral ligament and torn medial meniscus.  The 
examiner noted that for several years he did quite well and 
was able to resume full unrestricted activity.  In February 
1993, he began to experience increasing painful symptoms 
affecting the right knee.  In April 1993, he underwent 
arthroscopic procedure and severe degenerative changes were 
noted throughout the knee joint.  Subsequent to the surgery, 
he developed some signs and symptoms typical of deep vein 
thrombosis necessitating a readmission to the hospital and a 
vascular surgery consultation.  Anticoagulant therapy was 
continued and he was soon able to resume his scheduled 
postoperative rehabilitation protocol.  By June 1993, he was 
receiving physical therapy twice a week and demonstrating a 
good range of motion.  He underwent an examination in 
September 1993 and returned to work with limitations.  He 
eventually returned to his regular occupation as a semi-truck 
driver.  An April 1995 private medical report reflects 
complaints of increasing painful symptoms affecting the left 
knee for the past year.  Upon physical examination, the 
examiner concluded that he was demonstrating signs and 
symptoms inevitably associated with obesity and weight 
bearing stress with progressive deterioration of the medial 
joint compartment.  In July 1995, the veteran underwent a 
total joint replacement of the left knee.  

In July 2002, the veteran underwent a VA examination.  He 
reported that in 1970, a piece of steel hit his right knee 
and this resulted in a large laceration and he injured the 
ligament and he had surgery at that time.  Upon physical 
examination, the examiner stated that the veteran has 
difficulty with prolonged standing and walking due to 
osteoarthritis of the knees and status post total knee 
replacement of both knees, and evidence of early diabetic 
neuropathy.

At an August 2004 RO informal conference, the veteran stated 
that his knee problems originated in service due to humping 
through terrain, ducking for cover and carrying heavy pack 
along with three bandoliers of ammunition for the 60 cal. and 
an expandable bazooka.  

In October 2007, the veteran underwent a VA examination.  
Upon physical examination and review of the claims folder, 
the examiner opined that the right knee and left knee 
disabilities were not caused by or a result of any service 
related incident, injury, or condition.  The examiner 
acknowledged the May 1968 incident of right knee swelling, 
but noted that there were negative signs of cartilage or 
ligament damage and he returned to full duty.  The examiner 
also acknowledged that his separation examination was normal.  
With regard to the veteran's right knee, the examiner stated 
that the veteran's considerable weight gain post-discharge 
greatly contributed to, and aggravated his civilian incurred 
right knee condition.  In addition, his rheumatoid arthritis 
greatly affected his knees, ultimately leading to joint 
destruction and the need for prostheses.  With regard to his 
left knee, the examiner opined that it was causally related 
to the non-service related right knee condition as he had 
favored the right knee after the 1976 injury at home which 
caused undue stress, and wear and tear to his left knee.  
Additionally, his body habitus was a major contributing 
factor as he had gained 159 pounds since discharge from 
service.  

As noted hereinabove, the Board accepts the October 2007 VA 
opinion as probative medical evidence on the subject, as it 
was based on a review of all historical records and a 
thorough examination, and it contains detailed rationale for 
the medical conclusion.  See Boggs, supra.  Given the depth 
of the examination report, and the fact that it was based on 
a review of the applicable record, the Board finds it is 
probative and material to the veteran's claims related to the 
knees.  See Owens, supra.

The Board has considered the veteran's own lay statements to 
the effect that his right and left knee disabilities are 
causally related to service; however, the Board finds that 
the record is devoid of satisfactory lay or other evidence 
that such current disabilities were incurred in service.  See 
38 C.F.R. § 3.304(d).  

As detailed, service medical records are devoid of any 
complaints related to the left knee.  With regard to the 
complaints of right knee pain in May 1968, it appears that 
such condition was acute and transitory and resolved without 
residual disability.  Such conclusion is supported by the 
February 1970 separation examination in which a trained 
medical professional clinically evaluated the veteran's lower 
extremities as normal, and the October 2007 VA examiner's 
acknowledgement that the veteran returned to full duty after 
such incident.  

As noted, at the July 2002 VA examination, the veteran 
claimed that in 1970 he injured his right knee and underwent 
surgery to repair the ligament, however, it is unclear 
whether he contends that such incident occurred in January or 
February 1970 of his period of active service, or whether 
such incident occurred post-service.  In any event, service 
medical records do not reflect any such injury, and the 
veteran has not identified any post-service medical evidence 
of a 1970 injury or treatment thereof.  It seems likely that 
if any such in-service injury did occur which required 
surgery that it would have been documented in the service 
medical records, or on his February 1970 separation 
examination; however, such is not the case.  Moreover, in 
March 1971, although he complained of pain related to 
residuals of shrapnel in his legs, he never voiced any 
complaints pertaining to the knees, to include residuals from 
a ligament tear.  This suggests that he did not have any knee 
disability at that time.  Moreover, at the June 1971 VA 
examination, although the examiner detected a few small 
depigmented areas on the calves, there were no clinical 
findings pertaining to the knees.  As noted, the x-ray 
examination report showed no arthritic changes at the knee on 
either side.

The medical evidence supports a finding that he initially 
injured his right knee in October 1976, thus over six years 
after separation from service.  With regard to the left knee, 
he did not initially seek medical treatment until April 1995, 
thus approximately 25 years after separation from service.  
Moreover, the October 2007 VA examiner opined that his right 
and left knee disabilities are not related to any service-
related injuries or incidents.  

The competent and probative evidence shows no indication of a 
nexus between the veteran's current right and left knee 
disabilities, and his period of active duty service.  
Although medical evidence clearly demonstrates current 
diagnoses related to the knees, such initial post-service 
findings fail to establish any relationship between the 
current disabilities and service.  

Although the Board notes that the veteran has repeatedly 
asserted that his current knee disabilities are etiologically 
related to his period of service, the veteran's 
representative has also suggested that the Board consider 
whether the veteran's knee disabilities are secondary to his 
service-connected PTSD and diabetes mellitus, type II.  
Specifically, the veteran's representative has stated that 
these service-connected conditions have known side effects 
which include potential weight gain.  See 38 C.F.R. § 3.310.  

Review of the October 2007 VA examination does not reflect an 
opinion that his knee disabilities are due to his weight 
gain, but rather the examiner opined that the veteran's 
considerable weight gain greatly contributed to and 
aggravated his civilian incurred right knee condition.  Thus, 
the examiner was not opining that the veteran's right knee 
disability was solely due to his weight gain.  Moreover, the 
examiner also opined that his rheumatoid arthritis was also 
an aggravating condition.  Likewise, with regard to the left 
knee disability, the examiner opined that such was due to 
favoring the right knee after the 1976 injury, and that his 
weight gain was simply a contributing factor.  The examiner 
did not attribute the right knee disability to any other 
disability, to include his PTSD or diabetes mellitus, and the 
examiner attributed his left knee disability to the right 
knee disability, not any other disability.  Moreover, the 
veteran and his representative have not submitted any medical 
evidence to support the contention that his weight gain is 
due to his PTSD and diabetes mellitus.  As previously noted, 
as a layperson, the veteran and his representative are not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation or etiology.  
Espiritu, supra.  As such, there is no evidence to support a 
secondary relationship to his service-connected disabilities.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims of service 
connection for right knee and left knee disabilities.  
Consequently, the benefit-of-the-doubt-rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied as to all issues.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


